           Case 1:20-cv-01582-LGS Document 12 Filed 04/21/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 LYNETTE TATUM-RIOS,                                          :
                                            Plaintiff         :
                                                              :   20 Civ. 1582 (LGS)
                            -against-                         :
                                                              :          ORDER
 JOSIE MARAN COSMETICS, LLC.                                  :
                                            Defendant.        :
 -------------------------------------------------------------:
                                                              X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for April 23, 2020,

at 10:50 a.m.;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan (Dkt. No. 10). It is hereby

        ORDERED that the April 23, 2020 initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately

so the conference can be reinstated. The case management plan and scheduling order will issue

in a separate order. The parties’ attention is particularly directed to the provisions for periodic

status letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. It is further

        ORDERED that if Defendant seeks to file a motion to dismiss, it shall file a pre-motion

letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the

Court’s mediation program, they shall file a joint letter on ECF requesting a referral.

        The parties should be aware that the Court does not extend the deadlines for fact and
         Case 1:20-cv-01582-LGS Document 12 Filed 04/21/20 Page 2 of 2


expert discovery absent compelling circumstances.



Dated: April 21, 2020
       New York, New York




                                              2
